DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant specification provides data demonstrating the improved delivery of stannous and zinc metal ions and higher uptake of fluoride ion in a composition comprising Gantrez polymers (i.e. the anionic copolymer instantly recited).  This beneficial effect is not recognized by the prior art.  And representative of the prior art is Vemishetti et al. (PCT Patent Application Publication WO 2015/195140), which discloses oral compositions comprising a source of stannous and fluoride ions as well as an insoluble source of zinc ions (abstract).  Vemishetti et al. also suggests the inclusion of a methyl vinyl ether/maleic anhydride copolymer, but does not teach the various beneficial properties shown with the evidence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1612